Citation Nr: 0211646	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  01-07 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for viral hepatitis.

(The issue of entitlement to service connection for viral 
hepatitis will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1976.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2000 rating decision of the Department 
of Veterans Affairs (VA) Montgomery, Alabama Regional Office 
(RO).  The Board remanded the case in March 2002 for 
scheduling of a videoconference hearing before a Member of 
the Board.
A videoconference hearing was held in April 2002 before the 
undersigned member of the Board.  38 U.S.C.A. § 7107(c), (e) 
(West Supp. 2002).

The Board is undertaking additional development on the issue 
of entitlement to service connection for viral hepatitis, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
any response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  In a June 1997 decision, the RO denied a claim for 
entitlement to service connection for viral hepatitis.

2.  By letter dated in July 1997, the veteran was notified of 
that decision and his appellate rights by letter dated in 
July 1997 and he did not appeal that decision.

3.  Evidence has been presented since the June 1997 RO 
decision which is so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

1.  The RO's June 1997 denial of service connection for viral 
hepatitis is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.160, 20.302 (2001).

2.  Evidence submitted since the RO's June 1997 final 
decision denying a claim for entitlement to service 
connection for viral hepatitis is new and material; thus, the 
requirements to reopen the claim have been met.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist


On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to notify and to assist claimants for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West Supp. 2002).  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326) (regulations implementing the VCAA).  

The Board finds that the RO has fully satisfied its duties of 
notice and assistance and that sufficient evidence is of 
record to decide the veteran's claim.  If there were any 
deficiency of notice or assistance, it would not be 
prejudicial to the veteran, given the favorable nature of the 
Board's decision with regard to the issue of whether new and 
material evidence has been submitted to reopen the claim for 
service connection for viral hepatitis.  No further 
assistance in developing the facts pertinent to the issue is 
required. 


II.  Whether new and material evidence has been submitted to 
reopen the appellant's claim.


In a June 1997 rating decision, the RO denied service 
connection for viral hepatitis.  The veteran was notified of 
that decision and his appellate rights by letter dated in 
July 1997.  He did not appeal that decision.

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b); 
38 C.F.R. § 20.302(a) (2001).  If a Notice of Disagreement is 
filed within the one-year period, the RO shall issue a 
Statement of the Case.  38 U.S.C.A. § 7105(d).  The veteran 
is provided a period of 60 days (or the remainder of the one-
year period from the date of mailing of the notice of the 
determination being appealed) to file the formal appeal.  38 
U.S.C.A. § 7105(d); 66 Fed. Reg. 50318-50319 (Oct. 3, 2001) 
(to be codified as amended at 38 C.F.R. § 20.302(b)).

In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160(d), 20.1103 (2001).  As the 
veteran did not file a Notice of Disagreement within one year 
of the notice of a June 1997 rating decision which denied 
service connection for viral hepatitis, the decision became 
final.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

The Court summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence of record at the time of the June 1997 rating 
decision includes an October 1974 VA hospital summary showing 
that the veteran was hospitalized from August to October 1974 
for treatment of anicteric viral hepatitis, Australian 
antigen positive and polyarthritis secondary to hepatitis.  A 
May 1997 VA examination report included a diagnosis of 
hepatitis B by history, status post hepatitis B.  The 
examiner suggested tests with hepatitis profile and 
documentation from the stay in the hospital in 1974 before 
any further diagnosis is established.

New and material evidence has been received.  The new 
evidence includes private treatment records dated from July 
2000 to May 2001 showing treatment for chronic hepatitis with 
secondary cirrhosis of the liver.  A November 2000 Kirklin 
Clinic medical report noted a history of hepatitis B 
contracted in 1974.  The impression was cirrhosis of the 
liver secondary to hepatitis C.  It was noted that he is 
immune for hepatitis B.  It was stated that he may have 
contracted hepatitis C secondary to tattoos that he received 
in 1974 when his hepatitis B occurred as well.  A February 
2001 statement of Dr. vanLeeuwen indicates that he had 
reviewed the October 1974 VA hospital summary, previously 
considered by the RO, which shows that the veteran was 
treated for anicteric viral hepatitis, Australian antigen 
positive.  Dr. vanLeeuwen concluded that the veteran had 
acute hepatitis at that time and opined that is very 
reasonable to assume that the hepatitis problems he is having 
now arose at that moment in time.  This evidence bears 
directly and substantially upon the specific matter under 
consideration and was not considered by the RO in its June 
1997 decision.  Therefore, the additional medical records are 
so significant that they must be considered in order to 
fairly decide the merits of this claim.  The aforementioned 
evidence constitutes new and material evidence under 38 
C.F.R. § 3.156(a), and the Board is required to reopen the 
previously denied claim.  

Thus, the Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for viral hepatitis.



ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for viral hepatitis is 
reopened and the appeal is allowed to this extent only.  




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

